     Case 2:17-cv-01123-WBS-DB Document 62 Filed 05/06/20 Page 1 of 3
 1   Robert L. Brace, State Bar No. 122240
     rlbrace@rusty.lawyer
 2   1807 Santa Barbara Street
     Santa Barbara, CA 93101
 3   Telephone: (805) 845-8211

 4   Michael P. Denver, State Bar No. 199279
     mpdenver@hbsb.com
 5   HOLLISTER & BRACE,
     a Professional Corporation
 6   1126 Santa Barbara Street
     Santa Barbara, CA 93101
 7   Telephone: (805) 963-6711
     Facsimile: (805) 965-0329
 8

 9   Attorneys for Plaintiffs and all others similarly situated

10

11                                UNITED STATES DISTRICT COURT

12                        FOR THE EASTERN DISTRICT OF CALIFORNIA

13    RONALD C. EVANS, an individual; JOAN                Case No. 2:17-cv-01123-WBS-DB
      M. EVANS, an individual; DENNIS
14    TREADAWAY, an individual; and all
      others similarly situated,
15                                                        STIPULATION AND ORDER TO EXTEND
                               Plaintiffs,                THE DEADLINE FOR PLAINTIFFS TO
16                                                        FILE THEIR MOTION FOR
                                                          APPOINTMENT OF INTERIM CLASS
17    vs.                                                 COUNSEL

18    ZB, N.A., a national banking association,
      dba California Bank & Trust,
19
                             Defendant.
20

21

22           Whereas, on March 6, 2020, the Court signed the parties’ stipulation into order directing
23   that, if the parties did not settle their dispute at mediation, then Plaintiffs were to file their
24   motion for interim appointment of class counsel by May 5, 2020.
25           Whereas, due to Covid-19 the planned mediation has not yet occurred and the parties
26   wish to continue the interim class counsel motion for at least 60 days to allow time to mediate.
27   ///
28   ///


                                                         1
             STIP TO EXTEND THE DEADLINE FOR MOTION FOR APPOINTMENT OF INTERIM CLASS COUNSEL
     Case 2:17-cv-01123-WBS-DB Document 62 Filed 05/06/20 Page 2 of 3
 1          Now therefore the parties hereby agree and stipulate that the date by which plaintiffs shall

 2   file their motion for interim appointment of class counsel is continued from May 5, 2020 to

 3   July 10, 2020.

 4   Dated: May 5, 2020                   BUCHALTER, A Professional Corporation

 5

 6                                                By:     /s/ Robert S. McWhorter
                                                          Robert S. McWhorter
 7                                                        Jarrett S. Osborne-Revis
                                                          Attorney for Defendant,
 8
                                                          Zion Bancorporation, N.A., a national
 9                                                        banking association, formerly known as
                                                          ZB, N.A., doing business as California
10                                                        Bank & Trust
11
     Dated: May 5, 2020                           By:     /s/ Robert L. Brace
12
                                                          Robert L. Brace
13                                                        Attorneys for Plaintiffs and all other
                                                          Similarly situated
14

15   Dated: May 5, 2020                           HOLLISTER & BRACE
16                                                A Professional Corporation

17
                                                  sBy:    /s/ Michael P. Denver
18                                                        Michael P. Denver
                                                          Attorneys for Plaintiffs and all other
19                                                        Similarly situated
20

21

22

23

24

25

26

27
28


                                                     2
             STIP TO EXTEND THE DEADLINE FOR MOTION FOR APPOINTMENT OF INTERIM CLASS COUNSEL
     Case 2:17-cv-01123-WBS-DB Document 62 Filed 05/06/20 Page 3 of 3

 1                                              ORDER

 2          Based upon the Parties’ Stipulation and good cause appearing,
 3          IT IS HEREBY ORDERED that:
 4          1.     The date that Plaintiffs’ Counsel will file their motion for interim appointment of
 5   class counsel is continued from May 5, 2020 to July 10, 2020.
 6

 7   Dated: May 5, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                    3
            STIP TO EXTEND THE DEADLINE FOR MOTION FOR APPOINTMENT OF INTERIM CLASS COUNSEL
